Citation Nr: 0021815	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
The appellant is the veteran's widow.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought on appeal in December 1995, and 
the appellant appealed. 


FINDINGS OF FACT

1.  The veteran died in September 1995.  His death 
certificate indicates that the cause of his death was 
ventricular arrhythmia due to ischemic cardiomyopathy, and 
that other significant conditions contributing to death but 
unrelated to the above were diabetes mellitus and chronic 
renal failure.  No autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for kidney stones with prostatitis and 
urethritis, evaluated as 20 percent disabling.  

3.  The preponderance of the evidence does not support the 
conclusion that the veteran's service-connected kidney stones 
with prostatitis and urethritis caused or contributed 
substantially or materially to the cause of his death.

4.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, and did not die as the result of a 
service-connected disability.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).

2.  The claim of entitlement to basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3500 and 3501 
(West 1991); 38 C.F.R. § 3.807 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death and dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  In 
the interest of clarity, the Board will separately initially 
discuss the two issues on appeal.  

Entitlement to service connection for the cause of the 
veteran's death

The appellant asserts that the veteran's service-connected 
kidney stones with prostatitis and urethritis caused or 
contributed substantially and materially to his death.  She 
notes that one of the disabilities that caused his death was 
end stage renal disease, and she directs VA's attention to an 
October 1995 letter from a treating physician, R.C.K., M.D. 
indicating that the veteran had had permanent kidney failure 
which was due at least in large part to nephrolithiasis and 
obstructive uropathy which apparently dated to the time the 
veteran was in the service.

Factual background

A May 1967 service medical record shows that the veteran had 
colic in his left costovertebral angle radiating to the 
suprapubic area and occasional nonradiating right 
costovertebral angle pain.  The impression was renal 
lithiasis.  

A May 1967 cystogram suggested partial obstruction.  There 
was some serration of the bladder wall.  After physical 
evaluation, the tentative diagnoses were urethrocystitis in 
association with bladder neck contracture; iatrogenic left 
ureteritis and pyelonephritis, post manipulation; and 
bilateral intercostal neuralgia.  According to a June 1967 
private medical record, the veteran had urethritis, 
trigonitis, and ureterocystitis, and it was felt that he 
should probably have a meatotomy in a service facility.

A June 1967 service medical record indicates that the veteran 
had a tender and very boggy prostate.  The impression was 
chronic prostatitis and posterior urethritis.  

In a June 1968 RO rating decision, service connection was 
granted for prostatitis with urethritis based upon the 
service medical records.  A noncompensable rating was 
assigned.  

There are no pertinent medical records for almost two decades 
after the veteran left service.  A May 1986 private medical 
record indicates that the veteran had an eight year history 
of adult onset diabetes mellitus.  Urine cultures were 
negative.  His glucose remained in about the 200's while on 
NPH therapy, 46 units in the morning and 24 units in the 
evening.

A July to August 1989 private hospital discharge summary 
indicates that the veteran had a "longstanding history of 
diabetes and diabetic end-organ problems."  He presented to 
the emergency room after awakening with severe right flank 
pain which radiated into the lower groin.  An intravenous 
pyelogram showed obstruction of the right ureterovesicular 
junction.  Renal stones were diagnosed.  The veteran 
complained of chest pain suggestive of angina, so he was 
transferred to another hospital for angiography.  The 
discharge diagnoses were atherosclerotic cardiovascular 
disease with a probable recent myocardial infarction; right 
renal colic; type II diabetes mellitus in poor control; renal 
insufficiency secondary to diabetes mellitus; diabetic 
neuropathy; right foot ulcer; hypertension; and excess 
medication effect.

A July 1990 VA hospital discharge summary indicates that the 
veteran reported having right flank pain which was the usual 
pain he would have while passing a stone, and that he was 
positive for blood in his urine.  He was hydrated.  He 
subsequently reported passing the stone and having his pain 
resolve.  

An October 1990 private medical record indicates that the 
veteran had increasingly unstable angina with pain at rest 
and 1 1/2 block calf claudication.  He had a history of 
kidney stones also.  After work-up, the assessment was 
diabetes mellitus with a history of hypertension, congestive 
heart failure, kidney stones, and severe coronary artery 
disease which was scheduled for coronary artery bypass 
grafting.  The veteran's creatinine was elevated at 2.3, and 
this was "(l)ikely diabetic related."  

A November 1990 private hospital record indicates that the 
veteran had had coronary artery bypass grafting surgery in 
October 1990, and that following that, he was at home and 
continued to have episodes of chest pain and shortness of 
breath and developed difficulty with voiding.  After work-up, 
the assessments were metabolic acidosis, most likely due to 
sepsis, with full bladder obstructive uropathy being a 
primary suspect; and renal insufficiency, possibly due to 
obstructive uropathy in view of past nephrolithiasis.  

A December 1990 private hospital discharge summary indicates 
that the veteran was status post coronary artery bypass 
grafting surgery and myocardial infarction, and that he now 
had congestive cardiomyopathy due to arteriosclerotic heart 
disease and diabetes mellitus.  

A June 1991 private medical record states that the veteran 
had cardiac disease which was felt to be a consequence of his 
diabetes mellitus.  After evaluation, the assessments were 
probable acute renal colic secondary to kidney stone; chronic 
renal failure; and diabetes mellitus, long term.

An August 1991 private medical record indicates that the 
veteran was felt to have passed a kidney stone when he had a 
bowel movement and then right flank pain resolved.  The 
veteran's service-connected disability was reclassified as 
kidney stones with prostatitis and urethritis February 1993.  
The assigned disability rating was increased to 20 percent.

In April 1993, the veteran presented with right flank pain 
radiating to the right groin.  The diagnosis was right renal 
colic, with the possibilities of a stone having been passed 
and another one being present.

A June 1993 private hospital discharge summary indicates that 
the veteran had a history of two hospitalizations over the 
past four months, with recurrent staph sepsis, and that on 
neither occasion was a primary focus of infection 
demonstrated.

A July 1993 private hospital discharge summary indicates that 
the veteran presented with increasing fatigue, weakness, and 
shortness of breath of three to four days duration.  After 
evaluation, wherein it was noted that the veteran had had 
copious urine output during hospitalization, the diagnosis 
was acute moderate renal failure.

On private hospitalization in August 1993, the impressions 
were severe metabolic acidosis; diabetes mellitus; 
atherosclerotic cardiovascular disease; atherosclerotic 
peripheral vascular disease; and chronic renal failure 
secondary to diabetic nephropathy.

An August 1994 private medical record from R.C.K., M.D. 
indicates that the veteran had had a right below knee 
amputation and that in May 1994 he began receiving chronic 
maintenance hemodialysis.

On private hospitalization in October 1994, the veteran had 
recently been seen at a private medical facility with acute 
urinary retention.  He then presented to the current 
hospital's  emergency room with complaints of severe bladder 
pain unrelieved by oral medications, and he was admitted.  
Urine culture grew gram negative rods, and he was given 
antibiotics.  Hemodialysis was carried out without 
difficulty.  The discharge diagnoses were abdominal pain due 
to urinary infection; chronic renal failure which was 
dialysis dependent; and urinary retention probably due to 
neurogenic bladder.

On the date of the veteran's death in September 1995, he was 
found by his family in bed, without pulse or respiration.  
Emergency medical services were called and he was found by 
them to have no blood pressure, respiration, or pulse, and to 
be in full arrest, without any change with attempted medical 
intervention.

The death certificate indicates that the cause of the 
veteran's death was ventricular arrhythmia due to ischemic 
cardiomyopathy.  Other significant conditions contributing to 
death but unrelated to the above were diabetes mellitus and 
chronic renal failure.  No autopsy was performed.

An October 1995 letter from Dr. K. to a veterans service 
representative states that the veteran had been under his 
care for about three years before his expiration in September 
1995.  It further states that the veteran had permanent 
kidney failure and that such:

was due at least in large part to 
nephrolithiasis and obstructive uropathy.  
These conditions apparently date to the 
time that he was in the Marine Corps.

In addition, (the veteran) had diabetes 
and significant cardiovascular disease.  
He was status post coronary bypass 
grafting in the past.  His immediate 
cause of death was cardiac.

Patients with renal failure are known to 
have far more aggressive cardiovascular 
disease, all other comorbidity the same.  
I think it is therefore an appropriate 
conclusion that (the veteran's) renal 
failure was a major factor in the cardiac 
disease that resulted in his terminal 
ventricular arrhythmia.

The RO obtained a fee-basis review and opinion as to the 
cause of the veteran's death in March 1999 from D.D.R., M.D, 
a diplomat of the American Board of Internal Medicine and a 
diplomat of the American Board of Nephrology.  Dr. D.D.R. 
stated that he had been asked to review the case to evaluate 
whether the veteran's kidney stones with prostatitis and 
urethritis disability played any part in the veteran's death, 
which was due to ischemia and cardiomyopathy.  Dr. D.D.R. 
noted that the veteran had had insulin-dependent diabetes 
which was complicated by both macrovascular and microvascular 
disease, and that he had nephropathy, most likely due to 
diabetes. There was also a questionable undocumented history 
of nephrolithiasis and right colic pain, and there was a 
history of pyelonephritis due to staph aureus bacteremia and 
a history of metabolic acidosis.  Private medical records 
dating from 1990 to 1995 were reviewed.  Dr. D.D.R. stated 
that there was no solid evidence of stone in June 1991, in 
August 1991 or in February or March 1993, and that retrograde 
cystoscopy was negative in February 1993 and ultrasound of 
the kidneys and for stones were negative then and in March 
1993.  Dr. D.D.R. further noted that the veteran was started 
on hemodialysis in May 1994 and that he expired due to 
cardiac arrest.

After reviewing the above-mentioned records, Dr. D.D.R. 
opined that the veteran's main problem was insulin-dependent 
diabetes which was complicated by microvascular disease, 
which included peripheral neuropathy and nephropathy.  The 
veteran's history was consistent with diabetic nephropathy.  
The veteran's second problem was severe macrovascular 
disease, with both coronary artery disease resulting in a 
myocardial infarction, and coronary artery disease requiring 
six-vessel coronary artery bypass grafting.  The veteran also 
had had a cerebrovascular accident which was a complication 
from his diabetes.  Dr. D.D.R. also noted that the veteran 
had hypertension.

Dr. D.D.R. next stated that nephrolithiasis was considered 
throughout the medical records, but according to the records 
Dr. D.D.R. reviewed, all the work-ups were negative for 
nephrolithiasis.  Ultrasounds were negative, cystoscopies 
were negative for obstruction, the veteran never collected 
any evidence of a stone, and on multiple occasions, he was 
suspicious for drug seeking behavior.  Dr. D.D.R. did not 
believe the veteran actually had any evidence of 
nephrolithiasis.

Dr. D.D.R.'s closing statement was that the veteran's demise 
was not related to his prostatitis, urethritis and kidney 
stones.  Rather, according to Dr. D.D.R., the veteran's death 
was due to complications from his diabetic disease.

Due to the conflicting medical opinions, the Board requested 
an opinion from an independent medical expert in March 2000.  
See 38 U.S.C.A. § 7109 (West 1991).  The Board asked the 
independent medical expert to opine as follows:

1.  What is the relationship, if any, 
between the veteran's service-connected 
kidney stones with prostatitis and 
urethritis and his chronic renal failure?

2.  Notwithstanding your answer to 
question #1, what is the relationship, if 
any, between the veteran's 
service-connected kidney stones with 
prostatitis and urethritis and the cause 
of his death?

3.  Is there any relationship between the 
veteran's military service and his 
chronic renal failure?

In April 2000, the independent medical expert, R.M.R., M.D., 
a professor at a school of medicine and a medical director at 
a dialysis clinic, provided his response.  The letter from 
Dr. R.M.R notes service medical records, including one 
reporting an intravenous pyelogram with a questionable 
calculus in the left kidney and a conclusion that the veteran 
had had a kidney stone which passed spontaneously.
It was noted that in 1989, a twelve year history of diabetes 
mellitus was noted, as were a number of other conditions, 
including "possible diabetic nephropathy" to explain the 
veteran's abnormal renal function.  Diabetic neuropathy and 
hypertension were also noted.  According to Dr. R., a history 
of coronary artery disease was amply documented starting in 
1989 when the veteran presented with chest pain and was said 
to have suffered a myocardial infarction some years earlier. 
The veteran had a number of risk factors for coronary 
atherosclerosis, including a positive family history, 
diabetes mellitus, hypertension, and hypercholesterolemia.

It was noted that the veteran underwent coronary artery 
bypass grafting in October 1990, and that over the following 
three years, his renal function remained relatively stable 
until July 1993, when he had a sudden worsening of renal 
function requiring temporary dialysis.  After that, he 
continued to have multiple medical problems and had a 
cerebrovascular accident in August 1993 and a below knee 
amputation in May 1994, and was started on long-term dialysis 
in May 1995.  An August 1994 letter mentioned diabetic 
retinopathy which was treated with laser treatment.  The date 
of the veteran's death as well as the cause listed on the 
death certificate, ventricular arrhythmia and ischemic 
cardiomyopathy, were noted.  In response to the questions 
posed, Dr. R.M.R. then stated:

1.  I believe that the diagnosis of 
kidney stones is well-substantiated 
throughout this medical record.  In 
addition, the patient had a diagnosis of 
urethritis and prostatis but the latter 
should not lead to renal failure.  Renal 
stones can lead to renal failure through 
three mechanisms: chronic infections, 
unrelieved obstruction or replacement of 
renal tissue such as occurs with staghorn 
calculi.  None of these complications was 
present in this patient and I conclude 
that kidney stones were not the cause of 
his renal failure.

2.  The patient had diabetes mellitus and 
hypertension and this is the most likely 
cause of his kidney disease.  In 
addition, diabetes mellitus is a 
recognized risk factor for coronary 
artery disease and peripheral vascular 
disease and the patient suffered from 
both of these conditions.  It has been 
pointed out by the patient's doctor that 
renal failure is also a risk factor for 
cardiovascular disease and I agree with 
that assessment.  However, as previously 
stated, I do not believe that this man's 
renal disease was caused by the renal 
stones.  In contrast, the evidence for 
diabetic nephropathy is very strong and 
includes significant proteinuria (3.5 
gm/24 hrs in 1993) and the presence of 
other complications of longstanding 
diabetes such as neuropathy and 
retinopathy.  I, therefore, conclude that 
the service connected diseases were not 
the cause of his death which was due to 
heart disease related to diabetes and 
multiple risk factors.

3.  There is no relationship between this 
patient's military service and his 
chronic renal failure.  Diabetes mellitus 
is associated with a 30-40% incidence of 
kidney failure after 10-20 years and this 
is especially so in patients who also 
have hypertension as was the case in this 
patient.  In fact, diabetic nephropathy 
is the cause of end stage renal disease 
in the USA in a large proportion of 
patients receiving dialysis.  It is also 
well established that patients with 
diabetes receiving dialysis have a much 
reduced life expectancy compared to 
non-diabetics.

The appellant and her representative were provided with a 
copy of this opinion and were afforded the opportunity to 
present additional evidence and argument.  None was received.  


Relevant law and regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Well grounded claims

The threshold question to be answered in this or any other 
case is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the Board 
finds that the claim for service connection for the cause of 
the veteran's death is not well-grounded, there is no further 
duty to assist her in the development of her claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) and 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed above, in order for a claim for service 
connection for the cause of the veteran's death to be well-
grounded, there must be (1) evidence of the veteran's death; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service; and (3) and evidence of a nexus between 
the in-service injury or disease and the veteran's death.  
See Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).
In this case, there is evidence of the veteran's death in the 
form of a death certificate; evidence of a service-connected 
disability; and medical nexus evidence 
In the form of the October 1995 statement of Dr. K.  The 
Board accordingly finds the appellant's claim to be well 
grounded.

When a claim is well grounded, as here, VA has a statutory 
duty to assist the appellant in the development of her claim. 
38 U.S.C.A. § 5107(a).  In this case, there is ample medical 
and other evidence of record and the appellant has been 
accorded a number of opportunities to present evidence and 
argument in support of her claim.  The Board is aware of no 
additional evidence which may be pertinent to an informed 
decision as to this issue, and the veteran and her 
representative have not pointed to any such evidence. The 
Board will therefore move on to a resolution of this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

Discussion

In essence, the appellant has contended that there is a 
connection between the veteran's death and his service-
connected kidney stones with prostatitis and urethritis and 
that service connection for the cause of death is therefore 
in order.

The Board notes that the appellant has not contended that the 
veteran's fatal cardiovascular disease and/or diabetes 
mellitus was present in service or to a degree of 10 percent 
within a year of service discharge.  See 38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  No medical or 
other evidence of record does supports such proposition.  

The appellant in essence is contending that there is a 
relationship between the veteran's service-connected 
disability and his cardiovascular disease and renal failure.  
There appear to be two competing medical theories in the 
record.  Dr. K. indicated that the veteran's kidney failure 
was caused by the service-connected kidney stones, 
prostatitis and urethritis and that the service-connected 
disability was "a major factor" with respect to his 
cardiovascular disease. Dr. D.D.R. and Dr. R.M.R. both 
indicated that the non service-connected diabetes mellitus 
caused the veteran's renal failure.  Dr. R.M.R. also 
mentioned non service-connected hypertension as a cause of 
the veteran's kidney failure.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

There are a number of medical reports which are against the 
claim.

Dr. R.M.R. indicated that urethritis and prostatitis would 
not be expected to cause renal failure.  He also indicated 
that kidney stones would be expected to cause renal failure 
only in certain circumstances which were not present here -- 
chronic infections, unrelieved obstruction, or replacement of 
renal tissue such as would occur when staghorn calculi are 
present.  The Board observes that although there are 
instances of urinary tract infections and obstructions in the 
medical records, there is no evidence of chronic infections, 
unrelieved obstruction, or replacement of renal tissue.  It 
thus appears that Dr. R.M.R.'s conclusion to that effect is 
supported by the evidence. 

Dr. D.D.R.'s opinion, which is discussed in detail above, 
also discounts the veteran's service-connected disability as 
a factor in his death.  Dr. D.D.R. 

In addition to Dr. R.M.R. and Dr. D.D.R. opining that the 
veteran's renal failure was related to his diabetes mellitus 
and not to his service-connected disability, other treatment 
records either indicate this also or suggest that it was the 
case.  As an example, chronic renal failure secondary to 
diabetic nephropathy was diagnosed on private hospitalization 
in August 1993.  Moreover, a June 1991 medical record 
indicated that the veteran's cardiovascular disease was a 
consequence of his diabetes mellitus.

Evidence in support of the appellant's claim principally 
includes the October 1995 report of Dr. K., who was the 
veteran's treating physician.  The Board notes that that the 
"treating physician rule" that gives the opinions of treating 
physicians greater weight in evaluating medical evidence has 
been rejected in the context of veterans benefits claims.  
See Van Slack v. Brown, 5 Vet. App. 499 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993).  However, although the 
Court has specifically rejected the "treating physician 
rule", the Board is obligated to articulate reasons or bases 
for rejecting the medical opinion of a treating physician.  
See Guerrieri, 4 Vet. App. at 470-1.

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ." Id.
 
The Board has taken into consideration that Dr. K.  is a 
specialist in nephrology.  Black v. Brown, 10 Vet. App. 279, 
284 (1997).  Dr. K.'s opinion was that the veteran's renal 
failure was caused by "nephrolithiasis and obstructive 
neuropathy . . . [which] apparently date to the time that he 
was in the Marine Corps".  No reason was given for the 
second part of this statement.  As for the first part, there 
is some clinical support for a conclusion that the veteran 
had obstructive uropathy and nephrolithiasis in the November 
1990 private hospital record.  However, there is no more 
recent evidence of such conditions. 

Dr. D.D.R. stated that nephrolithiasis was considered 
throughout the medical records, but according to the records 
Dr. D.D.R. reviewed, all the work-ups were negative for 
nephrolithiasis.   Dr. D.D.R. did not believe the veteran 
actually had any evidence of nephrolithiasis.

According to Dr. R.M.R., the veteran's proteinuria and other 
data was strongly suggestive of diabetic nephropathy rather 
than nephropathy due to the veteran's service-connected 
disability.  Moreover, Dr. R.M.R. further indicated that 
there was no relationship between the veteran's military 
service and his chronic renal failure, instead ascribing the 
renal failure to diabetes and hypertension.

The Board finds that the preponderance of the evidence of 
record does not support either facet of Dr. K.'s conclusion, 
i.e. that the veteran clinically had obstructive uropathy and 
nephrolithiasis which was related to his service.

As to Dr. K.'s statement that the veteran's renal failure was 
a major factor in his cardiac disease, the Board has no 
reason to dispute this statement; however, as discussed above 
the question here is the relationship between the service-
connected disability and the renal failure.  Since the Board 
believes that the answer to that question is in the negative, 
subsequent inquiry into the relationship between renal 
failure and heart disease becomes irrelevant.    

As to the question of whether the veteran's service-connected 
disability directly caused his cardiomyopathy, the evidence 
is to the effect that it did not.  A December 1990 private 
hospital discharge summary indicates that the veteran's 
cardiomyopathy was due to arteriosclerotic heart disease and 
diabetes mellitus.  Dr. D.D.R.'s March 1999 statement 
similarly indicates that the heart disease was due to 
diabetes.  Dr. R.M.R. included a detailed discussion of the 
veteran's risk factors for cardiovascular disease, which did 
not include his service-connected kidney stones with 
prostatitis and urethritis.  

In short, to the extent that Dr. K.'s letter suggests that 
the veteran's service-connected  kidney stones with 
prostatitis and urethritis caused his cardiovascular disease, 
the Board believes that such opinion is outweighed by this 
other evidence, which specifically indicates that such is not 
the case.  

The record does not show that the appellant or her 
representative possesses the requisite experience, training 
or education to qualify as a medical expert in order for 
their statements or opinions to be considered competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App 91, 93 (1993).  Thus, their 
assertions to the effect that the veteran's service-connected 
disability caused or contributed substantially or materially 
to the veteran's death are of no probative value.

With respect to the provisions of 38 C.F.R. § 3.312(c), while 
the veteran's service-connected kidney stones, urethritis, 
and prostatitis, which was evaluated as 20 percent disabling, 
affected a vital organ the evidence of record does not 
indicate that resulting debilitating effects and general 
impairment of health from it were such as to render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, or that it had a 
material influence in accelerating his death.  On the 
contrary, the evidence as a whole, which has been discussed 
in detail above, indicates that the service-connected 
disability did not contribute substantially or materially to 
the veteran's death.  As discussed above, the preponderance 
of the evidence indicates that non service-connected diabetes 
mellitus and hypertension were the caused of the veteran's 
renal failure and cardiovascular disease.  Furthermore, the 
service-connected disability was not rated as 100 percent 
disabling, so debilitation may not be assumed.  See 
38 C.F.R. § 3.312(c)(3) and (4).

Basic Eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A., Chapter 35.

Pertinent law and regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a) (1999).

Analysis

Review of the record discloses that the veteran was honorably 
discharged from service in May 1968.  A permanent total 
service-connected disability was not in effect at the date of 
the veteran's death.  Moreover, service connection for the 
cause of the veteran's death has been denied.  Hence, basic 
eligibility for Chapter 35 dependents' educational assistance 
benefits is not met.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, 
as none of the conditions cited above for educational 
assistance benefits under Chapter 35 are applicable to the 
facts in this case, the Board must deny the appellant's claim 
for these benefits.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35 not being established, 
the appellant's claim for these benefits is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

